FILED
                             NOT FOR PUBLICATION                            FEB 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LARRY MANUEL LECHUGA,                            No. 10-15627

               Plaintiff - Appellant,            D.C. No. 2:07-cv-00487-JAM

  v.
                                                 MEMORANDUM *
D. K. SISTO and JOHN W. HAVILAND,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       California state prisoner Larry Manuel Lechuga appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lechuga contends that the state court excluded evidence in violation of his

constitutional rights. However, in light of the unreliability of the evidence,

Lechuga has failed to demonstrate that the state court’s decision was contrary to, or

an unreasonable application of, Supreme Court law. See 28 U.S.C. § 2254(d); see

also Holmes v. South Carolina, 547 U.S. 319, 326 (2006) (“well-established rules

of evidence permit trial judges to exclude evidence if its probative value is out-

weighed by certain other factors such as unfair prejudice, confusion of the issues,

or potential to mislead the jury”); Chia v. Cambra, 360 F.3d 997, 1003 (9th Cir.

2004) (applying “a balancing test to determine whether the exclusion of evidence

in the trial court violated petitioner’s due process rights, weighing the importance

of the evidence against the state’s interest in exclusion”).

      AFFIRMED.




                                           2                                     10-15627